       Case 19-07803             Doc 20       Filed 05/06/19 Entered 05/06/19 16:46:15                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Timothy G Montalvo                                         )            Chapter 13
       Jeannette Montalvo                                         )            Case No. 19 B 07803
       Debtor(s)                                                  )            Judge LaShonda A. Hunt

                                                       Notice of Motion

     Timothy G Montalvo                                                        Debtor A ttorney: David M Siegel
     Jeannette Montalvo                                                        via Clerk's ECF noticing procedures
     6978 W Cleveland St
     Niles, IL 60714


                                                                               >   Dirksen Federal Building
On June 10, 2019 at 10:30 am, I will appear at the location listed to the      >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, May 7, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/20/2019.

2.   The debtor(s) have failed to amend schedule B to list the value of their assets.

3. The Debtor has failed to amend the plan at section 8.1 to remove the surrender language.

4. The Debtor has failed to amend schedule I to list the correct income amount.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
